ADAMS, Judge,
dissenting.
Even though Rios’s behavior was clearly wrong — he was illegally and unsafely passing on a curve — Norsworthy was not absolved of all responsibility. He was required to maintain a diligent lookout. The majority’s opinion is based on the conclusion that, as a matter of fact, Norsworthy used ordinary care to maintain a diligent lookout. Because I believe there is an issue of fact on this question, I respectfully dissent.
The majority correctly explains that all drivers must exercise ordinary care to discover and avoid the consequences of another driver’s negligent conduct. Yet the majority concludes that Norsworthy cannot be negligent because he checked his rearview mirror at some point before Rios began to pass but never again before the accident. The majority must therefore conclude, as a matter of fact, that the standard of care did not require Norsworthy to look in his mirror again after that point. I believe that question should be submitted to a jury. Depending on the circumstances, including how much time elapsed, it may be that a reasonable person would have glanced in the mirror again and seen the van, with lights on and signal flashing, making a dangerous and illegal pass. See generally Edwards v. McKenzie, 114 Ga. App. 395 (151 SE2d 469) (1966). At that point, Norsworthy would have been required to give way to the right in favor of Rios’s van. See OCGA § 40-6-42.
It is simply not plain, palpable and undisputable that Norsworthy maintained a vigilant lookout after he last glanced in his mirror. See Robinson v. Kroger Co., 268 Ga. 735, 739 (1) (493 SE2d 403) (1997). And, as the Supreme Court has instructed, “(a)s a general proposition[,] issues of negligence, contributory negligence and lack of ordinary care for one’s own safety are not susceptible of summary adjudication . . . but should be resolved by trial in the ordinary manner. [Cits.]” Id.